Case 4:20-cr-00049-HEH-LRL Document 72 Filed 08/25/21 Page 1 of 2 PagelD# 361

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Newport News Division

UNITED STATES OF AMERICA )
)

Vv. ) Case No. 4:20cr49-02-HEH
)
)
BRITTANY NACOLE HUNTER, )
)
Defendant. )

ORDER

(Adopting the Magistrate Judge’s Report and Recommendation)

THIS MATTER is before the Court for consideration of a report and
recommendation by the Magistrate Judge regarding the Magistrate Judge’s acceptance of
the Defendant’s plea of guilty to specified charges in the pending matter pursuant to a
Fed. R. Crim. P. 11 proceeding conducted by the Magistrate Judge with the consent of
the Defendant and counsel.

It appearing that the Magistrate Judge made full inquiry and findings pursuant to
Rule 11; that the Defendant was given notice of the right to file specific objections to the
report and recommendation that has been submitted as a result of the proceeding; and it
further appearing that no objection has been asserted within the prescribed time period, it
is hereby ORDERED that the report and recommendation of the Magistrate Judge is
ADOPTED and the Defendant is found guilty of Count ONE (1) of the Amended

Second Superseding Indictment.
Case 4:20-cr-00049-HEH-LRL Document 72 Filed 08/25/21 Page 2 of 2 PagelD# 362

The Clerk is DIRECTED to send a copy of this Order to all counsel of record.

ANW /s/

Henry E. Hudson
Senior United States District Judge

It is so ORDERED.

Date: Ausust 2.5 202)
Richmond, Virginid
